PLEDGE AGREEMENT
 
THIS PLEDGE AGREEMENT (this “Agreement”) is made and entered into as of
September 21, 2011, between AMERICAN STANDARD ENERGY CORP., a Delaware
corporation, whose address is 4800 N. Scottsdale Rd., Ste. 1400, Scottsdale,
Arizona  85251 (“Pledgor”), and MACQUARIE BANK LIMITED, a bank incorporated
under the laws of Australia, whose address is Level 15, 1 Martin Place, Metals
and Energy Capital, Sydney, New South Wales, 2000 Australia, as Administrative
Agent for the ratable benefit of the Lenders (as defined in the Credit
Agreement) and the Swap Counterparties (“Secured Party”).
 
BACKGROUND
 
A.           Pledgor is record and beneficial owner of the Equity Interests (as
defined in the Credit Agreement) in American Standard Energy, Corp., a Nevada
corporation (the “Company”), identified on Exhibit A to this Agreement.
 
B.           The Company has entered into that certain $300,000,000 Credit
Agreement, dated of even date herewith (as amended, modified or supplemented
from time to time, the “Credit Agreement”), among Company, as Borrower, the
Lenders party thereto from time to time and Secured Party, as Administrative
Agent.
 
C.           The Lenders and the Swap Counterparties, as swap provider under the
applicable Swap Agreement, have conditioned their respective obligations under
the Credit Agreement and the Swap Agreement upon, among other things, the
execution and delivery of this Agreement by Pledgor, and Pledgor has agreed to
enter into this Agreement.
 
AGREEMENTS
 
In order to comply with the terms and conditions of the Credit Agreement and for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Pledgor hereby agrees with Secured Party as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1.           Terms Defined Above.  As used in this Agreement,
“Agreement,” “Credit Agreement,” “Pledgor,” and “Secured Party” shall have the
respective meanings indicated above.  Other capitalized terms which are defined
in the Credit Agreement but which are not defined herein shall have the same
meanings as set forth in the Credit Agreement.
 
Section 1.2.           Certain Definitions. As used in this Agreement, the
following terms shall have the following meanings, unless the context otherwise
requires:
 
“Code” means the Uniform Commercial Code as presently in effect in the State of
New York.  Except as otherwise defined or indicated by the context herein, all
terms which are defined in the Code shall have their respective meanings as used
in Articles 8 and 9 of the Code.
 
 
 

--------------------------------------------------------------------------------

 
 
“Collateral” means (i) the Pledged Securities, (ii) the certificates or
instruments, if any, representing the Pledged Securities, (iii) all dividends
and distributions (cash, stock or otherwise), cash, instruments, rights to
subscribe, purchase or sell and other rights and property, in each case from
time to time received, receivable or otherwise distributed or distributable in
respect of or in exchange for any or all of the Pledged Securities, (iv) all
replacements, additions to and substitutions for any of the foregoing, including
without limitation, claims against third parties, (v) without affecting the
obligations of Pledgor under any provision in this Agreement prohibiting such
action, in the event of any consolidation or merger in which the Company is not
the surviving entity, all of the outstanding Equity Interests of the successor
entity formed by or resulting from such consolidation or merger, (vi) the
proceeds, interest, profits and other income of or on any of the property
described or referred to in this paragraph, (vii) all books and records relating
to any of the foregoing, and (viii) all other property (including additional
securities) of the types described in any of (i) - (vii) above at any time
pledged, assigned or granted by Pledgor to Secured Party as additional security
for the Secured Obligations.
 
“Highest Lawful Rate” means the maximum rate of nonusurious interest allowed
from time to time by applicable Law, if any.
 
“Obligor” means any person or entity other than Pledgor liable (whether directly
or indirectly, or primarily or secondarily) for the payment or performance of
any of the Secured Obligations whether as maker, co-maker, indorser, guarantor,
accommodation party or otherwise.  In the event that Pledgor is not the party
receiving funds pursuant to loan advances or other extensions of credit which
comprise all or part of the Secured Obligations, “Obligor” as used in this
Agreement includes, without limitation, the party receiving such funds.
 
“Pledged Securities” means all of Pledgor’s Equity Interests in the Company
together with Pledgor’s rights, titles and interests in and to those Equity
Interests, whether now owned or hereafter acquired, which Equity Interests are
more particularly described in and evidenced by the securities described on
Exhibit A to this Agreement.
 
“Secured Obligations” means all the Obligations and other obligations of the
Company to Secured Party, Lenders and Swap Counterparties, now or hereafter
existing under or in connection with the Credit Agreement, the Promissory Notes,
any Swap Agreement, or any other Loan Document as well as all obligations of the
Pledgor under this Agreement.  The Secured Obligations shall also include all
interest, and reasonable and documented charges, expenses, attorneys’ or other
fees and any other sums payable to or incurred by Secured Party in connection
with the execution, administration or enforcement of Secured Party’s rights and
remedies hereunder, or under any other Loan Document.
 
ARTICLE II
PLEDGE OF COLLATERAL
 
Section 2.1.          Pledge.  Pledgor hereby pledges, assigns and grants to
Secured Party a security interest in and general lien upon the Collateral to
secure the Secured Obligations and the performance by Pledgor of all the terms
and agreements of Pledgor pursuant to this Agreement.
 
Section 2.2.           [Reserved].
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.3.          Transfer of Collateral. All certificates or instruments
representing or evidencing any of the Pledged Securities shall be delivered to
and held pursuant hereto by Secured Party or a person or entity designated by
Secured Party and shall be in suitable form for transfer by delivery, or shall
be accompanied by duly executed instruments of transfer or assignment in blank,
with signatures appropriately guaranteed, if applicable, or Secured Party shall
have been provided with (i) evidence that entries have been made on the books of
the issuer to effect the pledge of the Pledged Securities, whether certificated
or uncertificated, to Secured Party, as provided in, and in accordance with,
applicable provisions of the Code, or (ii) evidence (with respect to
uncertificated securities) that the issuer has agreed to comply with
instructions originated by Secured Party without further consent by Pledgor, all
in form and substance satisfactory to Secured Party such that Secured Party
shall have “control” thereof (as defined in Section 8-106 of the Code).
 
ARTICLE III
PLEDGOR’S REPRESENTATIONS AND WARRANTIES
 
In order to induce Secured Party to accept this Agreement, Pledgor represents
and warrants to Secured Party (which representations and warranties will survive
the execution and delivery of this Agreement) as to itself that:
 
Section 3.1.          Ownership of Collateral, Encumbrances; Valid and Binding
Agreement.  Pledgor is the legal and beneficial owner of the Collateral free and
clear of any adverse claim, Lien, security interest, option or other charge or
encumbrance except for the security interest created by this Agreement and the
encumbrances as set forth in the Company’s Charter Documents and the Permitted
Encumbrances, and has rights in or the right, power and authority to pledge,
assign, and grant a security interest in the Collateral to Secured Party.  No
dispute, right of set-off, counterclaim or defense exists with respect to any
part of the Collateral.  Pledgor shall defend the Collateral against all claims
and demands of all persons at any time claiming the same or any interest therein
adverse to Secured Party, other than Permitted Encumbrances.  This Agreement has
been duly executed and delivered and constitutes a legal, valid and binding
obligation of Pledgor enforceable against Pledgor in accordance with its terms,
except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity.  The execution, delivery and performance of this
Agreement will not violate the terms of any contract, agreement or Law to which
Pledgor is subject.
 
Section 3.2.          No Other Interests.  As of the date of this Agreement, the
Pledged Securities described on Exhibit A represent all of Pledgor’s ownership
interest in the Company. Pledgor does not own any rights that are convertible
into or exchangeable into Equity Interests of any series, class, type or
designation of the Company.
 
Section 3.3.          No Required Consent. No authorization, consent, approval
or other action by, and no notice to or filing with any governmental authority,
regulatory body or any third party is required for (i) the due execution,
delivery and performance by Pledgor of this Agreement, (ii) the grant by Pledgor
of the security interest granted by this Agreement, or (iii) other than filing a
financing statement in the Office of the Secretary of State of Delaware, the
perfection of such security interest or the exercise by Secured Party of its
rights and remedies under this Agreement.
 
Section 3.4.           Pledged Securities Duly Authorized.  The Pledged
Securities have been duly authorized and validly issued, and are fully paid and
non-assessable (as applicable).
 
 
3

--------------------------------------------------------------------------------

 
 
Section 3.5.          First Priority Security Interest.  The pledge of the
Pledged Securities pursuant to this Agreement creates and will at all times
constitute a valid and perfected first priority security interest in the
Collateral, enforceable against Pledgor and all third parties and securing
payment of the Secured Obligations, subject to no other Liens other than
Permitted Encumbrances.
 
Section 3.6.          Financial Condition.  Any information supplied or
statement made by Pledgor to Secured Party in connection with the Secured
Obligations or the Collateral (either prior or subsequent to the execution of
this Agreement) is or (in the case of subsequently furnished information) shall
be true, correct, complete, valid and genuine in all material respects.  No
Material Adverse Effect has occurred since the time such information was
supplied by Pledgor to Secured Party, except such changes which have been
disclosed in writing to Secured Party.  The delivery at any time by Pledgor to
Secured Party of Collateral or of additional specific descriptions of certain
Collateral shall constitute a representation and warranty by Pledgor to Secured
Party hereunder that the representations and warranties of this ‎Section 3.6 are
true and correct with respect to each item of Collateral.
 
Section 3.7.          Name; Location; Etc. The exact legal name of Pledgor is
set forth in the opening paragraph of this Agreement.  Pledgor is a corporation
duly organized and in good standing under the laws of the State of
Delaware  Pledgor is qualified to do business and is in good standing in each
other state in which the nature of its business requires it to be so qualified,
except where the failure to so qualify would not have a Material Adverse
Effect.  Pledgor’s chief executive office and its chief place of business is
located at the address set forth in the opening paragraph of this
Agreement.  The execution, delivery and performance of this Agreement has been
duly authorized by all necessary company action.
 
ARTICLE IV
COVENANTS AND AGREEMENTS
 
Pledgor will at all times comply with the covenants and agreements contained in
this Article IV, from the date hereof and for so long as any part of the Secured
Obligations are outstanding.
 
Section 4.1.          Sale, Disposition or Encumbrance of Collateral.  Pledgor
will not in any way encumber any of the Collateral (or permit or suffer any of
the Collateral to be encumbered other than Permitted Encumbrances) (other than
pursuant to this Agreement, the Credit Agreement, and the Charter Documents) or
sell, assign, lend or otherwise dispose of or transfer any of the Collateral
(other than as permitted under the Credit Agreement) to or in favor of any
person or entity other than Secured Party.
 
Section 4.2.           Dividends or Distributions.  Except as otherwise provided
under the Credit Agreement, any and all:
 
(a)          dividends and interest paid or payable in cash or other than in
cash in connection with instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for (including, without
limitation, any certificate or share purchased or exchanged in connection with a
tender offer or merger agreement), any Collateral;
 
 
4

--------------------------------------------------------------------------------

 
 
(b)          dividends and other distributions paid or payable in cash in
respect of any Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in surplus, or reclassification; and
 
(c)           cash paid, payable or otherwise distributed in respect of
principal of, or in redemption of, or in exchange for, any Collateral;
 
shall be promptly delivered to Secured Party to hold as Collateral and shall, if
received by Pledgor, be received in trust for the benefit of Secured Party, be
segregated from the other property or funds of Pledgor, and be forthwith
delivered to Secured Party as Collateral in the same form as so received (with
any necessary endorsement).
 
Section 4.3.           Payment of Taxes, Liens, Etc. on Collateral.  Pledgor
agrees to pay prior to delinquency all Taxes, charges, Liens and assessments
against the Collateral which, if unpaid, might result in the imposition of a
Lien on the Collateral; but Pledgor shall not be required to pay any Tax,
charge, Lien or assessment that is not yet past due or is being protested in
good faith by appropriate proceedings timely filed and diligently prosecuted and
against which Pledgor maintains adequate reserves in accordance with GAAP, and
upon the failure of Pledgor to do so, Secured Party at its option may pay any of
them in the amount necessary to discharge the same.  Any such payment by Secured
Party shall become part of the Secured Obligations secured hereunder and shall
be paid to Secured Party by Pledgor immediately and without demand, with
interest thereon at the applicable Contract Rate.
 
Section 4.4.          Records Concerning Collateral, Financial
Condition.  Pledgor shall keep accurate and complete records of the Collateral
(including proceeds, payments, distributions, income and profits).  Secured
Party may, not more than once each year unless an Event of Default exists, upon
five Business Days prior, written notice, and during normal business hours, have
access to, examine, audit, make extracts from and inspect without hindrance or
delay Pledgor’s records and files as they relate to the Collateral.  Pledgor
will transmit to Secured Party promptly all information (a) respecting Pledgor’s
name, organizational type or organizational identification number, and address
or (b) as Secured Party may reasonably request, respecting the Collateral.
 
Section 4.5.           Performance of Secured Obligations.  Pledgor will
promptly and properly perform all of its material obligations under any other
Loan Document to which Pledgor is a party, whether now or hereafter existing, as
security for or in connection with the payment of the Secured Obligations.
 
Section 4.6.          Reimbursement of Expenses.  Pledgor will pay to Secured
Party any advances, charges, and reasonable and documented costs and expenses
(including, without limitation, all reasonable and documented costs and expenses
of holding, preparing for sale and selling or otherwise realizing upon
Collateral in the event of any default by Pledgor and all reasonable and
documented attorneys’ fees, legal expenses and court costs) incurred by Secured
Party in connection with the exercise of Secured Party’s rights and remedies
hereunder.  PLEDGOR AGREES TO FOREVER INDEMNIFY AND HOLD SECURED PARTY HARMLESS
FROM AND AGAINST AND COVENANTS TO DEFEND SECURED PARTY AGAINST, ANY AND ALL
LOSSES, DAMAGES, CLAIMS, COSTS, PENALTIES, LIABILITIES AND EXPENSES, INCLUDING,
WITHOUT LIMITATION, COURT COSTS AND REASONABLE AND DOCUMENTED ATTORNEYS’ FEES
INCURRED BECAUSE OF, INCIDENT TO, OR WITH RESPECT TO THE COLLATERAL OR ANY
POSSESSION OR MANAGEMENT THEREOF UNLESS RESULTING FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SECURED PARTY.  ALL AMOUNTS FOR WHICH PLEDGOR IS LIABLE
PURSUANT TO THIS ‎SECTION 4.6  SHALL BE DUE AND PAYABLE BY PLEDGOR TO SECURED
PARTY UPON DEMAND.  IF PLEDGOR FAILS TO MAKE SUCH PAYMENT UPON DEMAND, SECURED
PARTY MAY PAY SUCH AMOUNT AND THE SAME SHALL BE DUE AND PAYABLE BY PLEDGOR TO
SECURED PARTY, TOGETHER WITH INTEREST ACCRUING THEREON AT THE DEFAULT RATE.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 4.7.          Further Assurances.  Upon the reasonable request of
Secured Party, Pledgor shall (at Pledgor’s expense) execute and deliver all such
assignments, certificates, instruments, securities, financing statements,
notifications to financial intermediaries, clearing corporations, issuers of
securities or other third parties or other documents and give further assurances
and do all other acts and things as Secured Party may reasonably request to
perfect Secured Party’s interest in the Collateral or to protect, enforce, or
otherwise effect Secured Party’s rights and remedies hereunder.
 
Section 4.8.          Transfer Powers.  Pledgor shall furnish to Secured Party
such transfer powers and other appropriate instruments, with signatures
appropriately guaranteed, as may be necessary, in the reasonable opinion of the
Secured Party, to assure the transferability of the Collateral.
 
Section 4.9.          Voting and Other Consensual Rights.  Except to the extent
otherwise provided in ‎Section 6.6, Pledgor shall be entitled to exercise any
and all voting and other consensual rights pertaining to its Collateral or any
part thereof for any purpose not inconsistent with the terms of this Agreement;
provided, however, that Pledgor shall not exercise and shall refrain from
exercising any such right if such action would have a Material Adverse Effect on
the value of the Collateral or any part thereof; and, provided further that,
upon request of Secured Party at any time or from time to time, Pledgor shall
give Secured Party prompt written notice of the manner in which Pledgor has
exercised, or the reasons for refraining from exercising, any such right.
 
Section 4.10.         Issuance of Additional Equity Interest.  Pledgor will not
vote to permit any issuer of the Pledged Securities to issue additional
authorized (but unissued as of the date hereof) Equity Interests or other equity
shares of any series, class, type or designation in the Company without the
prior written consent of Secured Party or except as contemplated by the Credit
Agreement or any Loan Documents described therein.
 
Section 4.11.        Sale of Collateral.  If Secured Party shall determine to
exercise its rights to sell all or any of the Collateral pursuant to its rights
hereunder, Pledgor agrees that, upon request of Secured Party, Pledgor will, at
its own expense use its reasonable efforts to do or cause to be done all such
other acts and things as may be necessary to make such sale of the Collateral or
any part thereof valid and binding and in compliance with applicable Law
provided, however, the foregoing shall not include the registration of all or
any portion of the Collateral under the Securities Act of 1933, as amended, or
any state securities Laws.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 4.12.         Jurisdiction of Pledgor.  Pledgor will not change the
location of its jurisdiction of organization, without at least thirty days prior
written notice to the Secured Party.
 
ARTICLE V
RIGHTS, DUTIES AND POWERS OF SECURED PARTY
 
The following rights, duties and powers of Secured Party are applicable
irrespective of whether an Event of Default exists:
 
Section 5.1.           Non-judicial Enforcement.  To the extent permitted by
applicable Law, Secured Party may enforce its rights hereunder without prior
judicial process or judicial hearing, and, to the extent permitted by Law,
Pledgor expressly waives any and all legal rights which might otherwise require
Secured Party to enforce its rights by judicial process.
 
Section 5.2.          Discharge of Encumbrances.  Secured Party may, at its
option, discharge any Taxes, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral.  Pledgor agrees to reimburse
Secured Party immediately and without demand for any payment so made on its
behalf, together with interest thereon at the Default Rate.
 
Section 5.3.          Appointment as Attorney-in-Fact.  Subject to ‎Section 4.3,
Pledgor hereby appoints Secured Party as Pledgor’s attorney-in-fact, with full
authority in the place and stead of Pledgor and in the name of Pledgor or
otherwise, from time to time in Secured Party’s discretion, but at Pledgor’s
cost and expense and without notice to Pledgor, to take any action and to
execute any assignment, certificate, financing statement, stock power,
notification, document or instrument which Secured Party may deem necessary to
accomplish the purposes of this Agreement, including, without limitation, to
receive, indorse and collect all instruments made payable to Pledgor
representing any dividend, interest payment or other distribution in respect of
the Collateral or any part thereof and to give full discharge for the same
following an Event of Default.
 
Section 5.4.           Transfer of Collateral.  Secured Party may transfer any
or all of the indebtedness evidenced by the Secured Obligations, as permitted
under the Credit Agreement, and upon any such transfer, Secured Party may
transfer any or all of its right to the Collateral and shall be fully discharged
thereafter from all liability therefor.  Any transferee of the Collateral shall
be vested with all obligations, rights, powers and remedies of Secured Party
hereunder.  With respect to any partial transfer of Collateral, Secured Party
shall retain all rights, powers and remedies hereby given with respect to the
retained Collateral.  Secured Party may at any time deliver any or all of the
Collateral to Pledgor whose receipt shall be a complete and full acquittance for
the Collateral so delivered, and Secured Party shall thereafter be discharged
from any liability with respect to such Collateral.
 
Section 5.5.           Cumulative Rights.  The rights, powers and remedies of
Secured Party hereunder shall be in addition to all rights, powers and remedies
given by Law or in equity.  The exercise by Secured Party of any one or more of
the rights, powers and remedies herein shall not be construed as a waiver of any
other rights, powers and remedies.  Regardless of whether or not the Uniform
Commercial Code is in effect in the jurisdiction where such rights, powers and
remedies are asserted, Secured Party shall have the rights, powers and remedies
of a Secured Party under the Code.  If any of the Secured Obligations are given
in renewal, extension for any period or rearrangement, or applied toward the
payment of debt secured by any lien, Secured Party shall be, and is hereby,
subrogated to all the rights, titles, interests and liens securing the debt so
renewed, extended, rearranged or paid.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 5.6.           Disclaimer of Certain Duties.
 
(a)           The powers conferred upon Secured Party by this Agreement are to
protect its interest in the Collateral and shall not impose any duty upon
Secured Party to exercise any such powers.  Pledgor hereby agrees that Secured
Party shall not be liable for, nor shall the indebtedness evidenced by the
Secured Obligations be diminished by, Secured Party’s failure to collect upon,
foreclose, sell, take possession of or otherwise obtain value for the
Collateral, or any part thereof, or for any delay in so doing, and Secured Party
shall not be under any obligation to take any action in connection therewith.
 
(b)           Except as required by Law, Secured Party shall be under no duty
whatsoever to make or give any presentment, notice of dishonor, protest, demand
for performance, notice of non-performance or other notice or demand in
connection with any Collateral or the Secured Obligations, or to take any steps
necessary to preserve any rights against any Obligor or other person or
entity.  Pledgor waives any right of marshaling in respect of any and all
Collateral, and waives any right to require Secured Party to proceed against any
Obligor or other person or entity, exhaust any Collateral or enforce any other
remedy which Secured Party now has or may hereafter have against any other
person or entity.
 
Section 5.7.          Modification of Secured Obligations; Other Security;
Etc.  Pledgor (a) waives, to the extent permitted by Law, (i) any and all notice
of acceptance, creation, modification, rearrangement, renewal or extension for
any period of any instrument executed by the Company or any other party in
connection with the Secured Obligations and (ii) any defense of such other party
by reason of disability, cessation of the liability of such other party or for
any other reason and (b) authorizes Secured Party, without notice or demand and
without any reservation of rights against Pledgor and without affecting
Pledgor’s liability hereunder or on the Secured Obligations, from time to time
to (i) take and hold other property, other than the Collateral, as security for
the Secured Obligations, and exchange, enforce, waive and release any or all of
the Collateral, (ii) apply the Collateral in the manner permitted by this
Agreement and the other Loan Documents and the Swap Agreement and (iii) renew,
extend for any period, amend, change the amount or modify, supplement, enforce,
compromise, settle, waive or release any obligations or agreements with any
other Person other than Pledgor with respect to the Collateral.
 
Section 5.8.           Waiver of Notice, Demand, Presentment, Etc.  Pledgor
hereby waives, to the extent permitted by Law, any demand, notice or default,
notice of acceleration of the maturity of the Secured Obligations, notice of
intention to accelerate the maturity of the Secured Obligations, presentment,
protest and notice of dishonor as to any action taken by Secured Party in
connection with this Agreement, the Promissory Notes or any other Security
Document.
 
Section 5.9.           Custody and Preservation of the Collateral.  Secured
Party shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which Secured Party accords its own
property, it being understood and agreed that Secured Party shall not have
responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not Secured Party has or is deemed to have knowledge of
such matters, or (b) taking any necessary steps to preserve rights against
parties with respect to any Collateral.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 5.10.        Compliance with Other Laws.  Secured Party shall comply
with the requirements of any applicable Law in connection with the disposition
of all or any part of the Collateral following an Event of Default, and
compliance with such Laws will not be considered to adversely affect the
commercial reasonableness of any sale of all or any part of the Collateral.
 
Section 5.11.        Disclaimer of Warranties.  Secured Party may sell the
Collateral without giving any warranties as to the Collateral.  The disclaimer
of any such warranties will not be considered to adversely affect the commercial
reasonableness of any sale of all or any part of the Collateral.
 
Section 5.12.         Sales on Credit.  If Secured Party sells all or any part
of the Collateral upon credit, Pledgor will be credited only with payments
actually made by the purchaser, received by Secured Party and applied against
the indebtedness of the purchaser.  In the event the purchaser fails to pay for
the Collateral, Secured Party may resell the Collateral and Pledgor shall be
credited with the proceeds of such sale.
 
ARTICLE VI
EVENTS OF DEFAULT
 
Section 6.1.           [Reserved].
 
Section 6.2.           Remedies.  If an Event of Default exists, Secured Party
may, after any prior notice by Secured Party required under the Credit
Agreement, if any prior notice is required with respect to such Event of
Default, take any or all of the following actions without notice (except where
expressly required below) or demand:
 
(a)           Declare all or part of the Secured Obligations immediately due and
payable and enforce payment of the same by any Obligor; provided, however, that
any partial payments by any Obligor of the Secured Obligations shall not be
deemed to be a payment in full of such amount, or an accord and satisfaction of
such amount, or a waiver by Secured Party of any of its rights or remedies
hereunder.
 
(b)           Exercise any rights or remedies under this Agreement or the Code
or as may otherwise be available to Secured Party under any applicable Law or in
equity.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           Sell, in one or more sales and in one or more parcels, or
otherwise dispose of any or all of the Collateral in any commercially reasonable
manner as Secured Party may elect, in a public or private transaction, at any
location as deemed reasonable by Secured Party either for cash or credit or for
future delivery at such price as Secured Party may deem fair, and (unless
prohibited by the Uniform Commercial Code, as adopted in any applicable
jurisdiction) Secured Party may be the purchaser of any or all Collateral so
sold and may apply upon the purchase price therefor any Secured Obligations
secured hereby.  Any such sale or transfer by Secured Party either to itself or
to any other person shall be absolutely free from any claim or right by Pledgor,
including any equity or right of redemption, stay or appraisal which Pledgor has
or may have under any rule of Law, now existing or hereafter adopted.  Upon any
such sale or transfer, Secured Party shall have the right to deliver, assign and
transfer to the purchaser or transferee thereof the Collateral so sold or
transferred.  Secured Party may, at its discretion, provide for a public sale
provided that such public sale complies with all applicable securities Laws, and
any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as Secured Party may fix in the
notice of such sale.  Secured Party shall not be obligated to make any sale
pursuant to any such notice.  Secured Party may, without notice or publication,
adjourn any public or private sale by announcement at any time and place fixed
for such sale, and such sale may be made at any time or place to which the same
may be so adjourned.  In the event any sale or transfer hereunder is not
completed or is defective in the opinion of Secured Party, such sale or transfer
shall not exhaust the rights of Secured Party hereunder, and Secured Party shall
have the right to cause one or more subsequent sales or transfers to be made
hereunder.  If only part of the Collateral is sold or transferred such that the
Secured Obligations remain outstanding (in whole or in part) Secured Party’s
rights and remedies hereunder shall not be exhausted, waived or modified, and
Secured Party is specifically empowered to make one or more successive sales or
transfers until all the Collateral shall be sold or transferred and all the
Secured Obligations are paid.  In the event that Secured Party elects not to
sell the Collateral, it retains its rights to dispose of the Collateral or any
part or parts thereof in any manner authorized or permitted by Law or in equity,
and to apply the proceeds of the same towards payment of the Secured
Obligations.  Each and every method of disposition of the Collateral described
in this ‎Section 6.2(c) shall constitute disposition in a commercially
reasonable manner.  Pledgor recognizes that, by reason of certain prohibitions
contained in the Securities Act of 1933, as amended, and applicable state
securities Laws, Secured Party may be compelled or may deem it advisable, with
respect to any sale of all or any part of the Collateral, to limit purchasers to
those who will agree, among other things, to acquire the Collateral for their
own account, for investment and not with a view to the distribution or resale
thereof.  Pledgor acknowledges that any such private sales may be at prices and
on terms less favorable than those obtainable through a public sale without such
restrictions and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that Secured Party shall have no obligation to engage in public sales
and no obligation to delay the sale of any Collateral for the period of time
necessary to permit the respective issuer thereof to register it for public
sale.
 
(d)           Apply proceeds of the disposition of Collateral to the Secured
Obligations in any manner elected by Secured Party and permitted by the Code or
otherwise permitted by Law or in equity.  Such application may include, without
limitation, the reasonable attorneys’ fees and legal expenses incurred by
Secured Party.
 
(e)           Appoint any party as agent to perform any act or acts necessary or
incident to any sale or transfer by Secured Party of the Collateral.
 
 
10

--------------------------------------------------------------------------------

 
 
(f)           Make a written record as to the nonpayment of the Secured
Obligations, the occurrence of any Event of Default, acceleration of the Secured
Obligations, or as to notice of the time, place and terms of any sale or
transfer permitted hereunder having been duly given, or as to any other act or
thing having been duly done by Secured Party in any notification, request,
assignment or other instrument executed by Secured Party in connection with any
foreclosure upon the Collateral, and such written record of facts by Secured
Party shall be taken as prima facie evidence of the truth of the facts so stated
and recited.
 
(g)           Apply and set-off, in each case pursuant to the Loan Documents,
(i) any deposits of Pledgor held by Secured Party, (ii) all claims of Pledgor
against Secured Party, now or hereafter existing, (iii) any other property,
rights or interests of Pledgor which come into the possession or custody or
under the control of Secured Party and (iv) the proceeds of any of the foregoing
as if the same were included in the Collateral.  Secured Party agrees to notify
Pledgor promptly after any such set-off or application; provided, however, the
failure of Secured Party to give any such notice shall not affect the validity
of such set-off or application.  The rights of Secured Party under this ‎Section
6.2(g) are in addition to any other rights and remedies, including, without
limitation, any other rights of set-off.
 
Section 6.3.          Nonrecourse Pledge.  Notwithstanding anything to the
contrary contained in this Agreement, the other Loan Documents or the Swap
Agreement, Pledgor shall not have any liability for the Loans, Obligations or
breach of performance or observance of the covenants, representations,
warranties or obligations of any Person under the Credit Agreement, the other
Loan Documents or the Swap Agreements, except for (i) the rights and remedies
granted to Secured Party with respect to the Collateral in accordance with this
Agreement and applicable Law, and (ii) any liability of Pledgor hereunder or
under applicable Law as a result of any breach of performance or observance of
the covenants, representations, warranties or obligations of Pledgor under this
Agreement.
 
Section 6.4.           Private Sale.  Secured Party shall incur no liability as
a result of the sale of the Collateral, or any part thereof, at any private sale
pursuant to ‎Section 6.2 hereof conducted in a commercially reasonable manner
and pursuant to applicable federal and state securities Laws.  Pledgor hereby
waives any claims against Secured Party arising by reason of the fact that the
price at which the Collateral may have been sold at such a private sale was less
than the price which might have been obtained at a public sale or was less than
the aggregate amount of the Secured Obligations, even if Secured Party accepts
the first offer received and does not offer the Collateral to more than one
offeree, provided that such sale is conducted in a commercially reasonable
manner and pursuant to applicable federal and state securities Laws.
 
Section 6.5.           Reasonable Notice.  If any applicable provision of any
Law requires Secured Party to give reasonable notice of any sale or disposition
or other action, Pledgor hereby agrees that ten (10) days prior written notice
shall constitute reasonable notice thereof.  Such notice, in the case of public
sale, shall state the time and place fixed for such sale, and in the case of
private sale, the time after which such sale is to be made.
 
Section 6.6.           Further Restrictions and Remedies in an Event of
Default.  If an Event of Default exists and following the giving of prior
written notice by Secured Party as required under the Credit Agreement:
 
 
11

--------------------------------------------------------------------------------

 
 
(a)           All rights of Pledgor to receive the dividends and interest
payments which they would otherwise be authorized to receive and retain pursuant
to ‎Section 4.2 shall cease, and all such rights shall thereupon become vested
in Secured Party who shall thereupon have the sole right to receive and hold as
Collateral such dividends and interest payments, but Secured Party shall have no
duty to receive and hold such dividends and interest payments and shall not be
responsible for any failure to do so or delay in so doing.
 
(b)           All dividends and interest payments which are received by Pledgor
contrary to the provisions of this ‎Section 6.6 shall be received in trust for
the benefit of Secured Party, shall be segregated from other funds of Pledgor
and shall be forthwith paid over to Secured Party as Collateral in the same form
as so received (with any necessary endorsement).
 
(c)           Secured Party may exercise any and all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining to
any of the Pledged Securities as if it were the absolute owner thereof,
including without limitation, the right to exchange at its discretion, any and
all of the Pledged Securities upon the merger, consolidation, reorganization,
recapitalization or other readjustment of any issuer of such Pledged Securities
or upon the exercise by any such issuer or Secured Party of any right, privilege
or option pertaining to any of the Pledged Securities, and in connection
therewith, to deposit and deliver any and all of the Pledged Securities with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as it may determine, all without liability except to
account for property actually received by it, but Secured Party shall have no
duty to exercise any of the aforesaid rights, privileges or options and shall
not be responsible for any failure to do so or delay in so doing.
 
(d)           If the issuer of any Pledged Securities is the subject of
bankruptcy, insolvency, receivership, custodianship or other proceedings under
the supervision of any court or governmental agency or instrumentality, then all
rights of Pledgor to exercise the voting and other consensual rights which
Pledgor would otherwise be entitled to exercise pursuant to ‎Section 4.9 with
respect to the Pledged Securities issued by such issuer shall cease, and all
such rights shall thereupon become vested in Secured Party who shall thereupon
have the sole right to exercise such voting and other consensual rights, but
Secured Party shall have no duty to exercise any such voting or other consensual
rights and shall not be responsible for any failure to do so or delay in so
doing unless caused by Secured Party’s gross negligence or willful misconduct.
 
ARTICLE VII
MISCELLANEOUS PROVISIONS
 
Section 7.1.           Waivers; Amendments.  Secured Party’s acceptance of
partial or delinquent payments or any forbearance, failure or delay by Secured
Party in exercising any right, power of remedy hereunder shall not be deemed a
waiver of any obligation of Pledgor or any Obligor, or of any right, power or
remedy of Secured Party; and no partial exercise of any right, power or remedy
shall preclude any other or further exercise thereof.  Secured Party may remedy
any default hereunder or in connection with the Secured Obligations without
waiving the default so remedied, or waive any default hereunder or in connection
with the Secured Obligations without waiving any other default including,
without limitation, other occurrences of the same default, nor shall such action
by Secured Party waive any prior or subsequent default.  Pledgor hereby agrees
that if Secured Party agrees to a waiver of any provision hereunder, or an
exchange of or release of the Collateral, or the addition to or release of any
Obligor or other person or entity, any such action shall not constitute a waiver
of any of Secured Party’s other rights or of Pledgor’s obligations
hereunder.  This Agreement may be amended only by an instrument in writing
executed by Pledgor and Secured Party.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 7.2.          Use of Copy.  A photocopy or other reproduction of this
Agreement may be delivered by Pledgor or Secured Party to any financial
intermediary or other third person for the purpose of transferring or perfecting
any or all of the Pledged Securities to Secured Party or its designee or
assignee.
 
Section 7.3.           Possession of Collateral.  Secured Party shall be deemed
to have possession of any Collateral in transit to it or set apart for it or any
of its agents, affiliates or correspondents.
 
Section 7.4.           Redelivery of Collateral.  If any sale or transfer of
Collateral by Secured Party results in full satisfaction of the Secured
Obligations, and after such sale or transfer and discharge there remains a
surplus of proceeds, Secured Party will deliver to Pledgor such excess proceeds
as required by the Code.
 
Section 7.5.           Liability or Deficiency.  Neither the acceptance of this
Agreement by Secured Party nor any action taken pursuant hereto shall be
construed as relieving any party liable for the Secured Obligations from any
liability or deficiency thereon.  The execution and delivery of this Agreement
shall not in any manner affect any other security for the Secured Obligations,
nor shall any security taken hereafter as security for the Secured Obligations
impair or affect this Agreement.
 
Section 7.6.           Interest.  Secured Party, Lenders and Pledgor intend to
comply with all applicable usury Laws, whether existing on the date of this
Agreement or to be enacted in the future.  As such, and notwithstanding any
provision of any Loan Document, no Loan Document will be construed to require
the payment or permit the collection of interest in excess of the Highest Lawful
Rate.  If ever the performance of any provision of any Loan Document will
resulting in the charging or collection of interest in excess of the Highest
Lawful Rate, then the obligation to be fulfilled will, ipso facto, be reduced to
the allowable limit.  In addition, if Secured Party or Lenders ever receive
under any Loan Document anything of value as interest or that is deemed to be
interest under Law such that the amount of interest received by Secured Party or
Lender would exceed the Highest Lawful Rate, then (i) the amount that would
otherwise constitute excessive interest will instead be applied by Secured Party
as a prepayment of the principal outstanding under the Promissory Notes or on
account of any other Obligations, and (ii) if no such principal amount or
Obligations exists, then Secured Party or such Lender will refund the excess
amount to Company or Pledgor, as applicable.  In determining whether or not the
interest paid or payable under the Loan Documents exceeds the Highest Lawful
Rate, Pledgor, Secured Party and Lenders will, to the maximum extent permitted
by Law, (i) characterize any non principal payment as an expense, fee or premium
rather than as interest, (ii) exclude voluntary prepayments and the effects of
them, (iii) amortize, prorate, allocate and spread the total amount of interest
actually paid throughout the full term of the indebtedness so that the actual
rate of interest does not exceed the Highest Lawful Rate, and (iv) allocate
interest between portions of the Obligations so that no portion will bear
interest at a rate greater than that permitted by Law.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 7.7.          Governing Law. This Agreement and the security interest
granted by and under this Agreement will be construed in accordance with and
governed by the laws of the State of New York (except to the extent that the
laws of any other jurisdiction govern the perfection and priority of the
security interests granted hereby) without regard to its conflicts of laws
principles.
 
Section 7.8.          Consent to Jurisdiction.  The parties agree that any
proceeding arising from or related to the Loan Documents or the transactions
contemplated by them will be brought exclusively in the State and Federal courts
located in New York County, New York.  This choice of venue is intended by the
parties to be (a) mandatory and not permissive in nature and (b) preclude any
party from commencing or maintaining any proceeding against another party in any
jurisdiction other than the State and Federal courts located in New York County,
New York if that proceeding arises from or is related to the Loan Documents or
the transactions contemplated by them.  Each party irrevocably waives any right
it may have to assert the doctrine of forum non conveniens or similar doctrine
or to object to venue with respect to any proceeding commenced or maintained in
accordance with this ‎Section 7.8.  Each party stipulates that the State and
Federal courts located in New York County, New York shall have in personam
jurisdiction and venue over each of them in connection with any proceeding
arising out of or related to the Loan Documents or the transactions contemplated
by them.  Any final judgment rendered against a party in any proceeding will be
conclusive with respect to the subject matter of that final judgment and may be
enforced in any jurisdiction in any manner provided by Law.
 
Section 7.9.           Severability.  If any provision of this Agreement is
rendered or declared invalid, illegal or unenforceable by reason of any existing
or subsequently enacted legislation or by a judicial decision which shall have
become final, Pledgor and Secured Party shall promptly meet and negotiate
substitute provisions for those rendered invalid, illegal or unenforceable, but
all of the remaining provisions shall remain in full force and effect.
 
Section 7.10.         Subrogation.  The Secured Obligations shall conclusively
be presumed to have been entered into in reliance upon this Agreement.  All
dealings between Pledgor and Secured Party, whether or not resulting in the
creation of the Secured Obligations, shall be conclusively presumed to have been
had or consummated in reliance upon this Agreement.  Until the Secured
Obligations shall have been paid in full, Pledgor shall defer its right to
subrogation or to enforce any remedy or participate in any Collateral or
security whatsoever now or hereafter held by Secured Party.
 
Section 7.11.         Assignment.  Without the prior written consent of Secured
Party, Pledgor may not assign any rights, duties or obligations hereunder.  In
the event of an assignment of all or a part of the Secured Obligations by
Secured Party, the assignee shall be entitled to all the rights, privileges and
remedies granted in this Agreement to Secured Party.  The covenants and
agreements herein contained by or on behalf of Pledgor shall bind Pledgor and
Pledgor’s successors or assigns and all persons who become bound as a debtor to
this Agreement and shall inure to the benefit of Secured Party and its
successors and assigns.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 7.12.         Continuing Security Agreement.
 
(a)           This Agreement shall constitute a continuing security agreement,
and all representations and warranties, covenants and agreements shall, as
applicable, apply to all future as well as existing transactions under the Loan
Documents.  Provisions of this Agreement, unless by their terms exclusive, shall
be in addition to other agreements between the parties.
 
(b)           Except as may be applicable pursuant to Section 9.620 of the Code,
no action taken or omission to act by Secured Party hereunder, including,
without limitation, any action taken or inaction pursuant to ‎Section 6.2, shall
be deemed to be in full satisfaction of the Secured Obligations, and the Secured
Obligations shall remain in full force and effect, until Secured Party shall
have applied payments (including, without limitation, collections from
Collateral) towards the Secured Obligations in the full amount then outstanding
or until such subsequent time as is hereinafter provided in this ‎Section
7.12.  To the extent that any payments on the Secured Obligations or proceeds of
the Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other party under any bankruptcy Law, common Law or
equity, then to such extent, the Secured Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received by
Secured Party, and Secured Party’s security interests, rights, powers and
remedies hereunder shall continue in full force and effect.
 
(c)           In the event that the Secured Obligations are structured such that
there are times when no indebtedness is owing thereunder, this Agreement shall
remain valid and in full force and effect as to all subsequent indebtedness
included in the Secured Obligations, provided Secured Party has not in the
interim period executed a written release or termination statement or returned
possession or reassigned the Collateral to Pledgor.
 
Section 7.13.         Termination.  This Agreement will remain in full force and
effect until the Secured Obligations are Indefeasibly paid in full in cash
(other than indemnity obligations and similar obligations that survive the
termination of the Loan Documents for which no notice of a claim has been
received by Pledgor) and the termination of the Credit Agreement. Upon the
termination of this Agreement pursuant to the preceding sentence, Secured Party
shall promptly, at the expense of Pledgor, release, reassign and transfer the
Collateral to Pledgor, and execute such documents as Pledgor may reasonably
request, in connection therewith, and this instrument shall be of no further
force or effect.
 
Section 7.14.        Further Assurances.  If and to the extent that Secured
Party determines that any further actions, notices or agreements are or
hereafter become necessary under applicable Law to create, vest, perfect or
continue the security interests and other rights of Secured Party described in
this Agreement, Pledgor agrees to promptly take such action(s) and to execute
and deliver such notice(s) or agreement(s) to Secured Party.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 7.15.        Singular and Plural.  Where appropriate, the use of any
singular number or noun in this Agreement shall be construed to include the
plural, and vice versa.  Pronouns in masculine, feminine and neuter genders
shall be construed to include any other gender.
 
Section 7.16.         Article or Section Titles.  Any article or section title
contained in this Agreement is for convenience only, and is without substantive
meaning and is not a part of this Agreement.
 
Section 7.17.         Counterparts; Effectiveness.  This Agreement may be
executed simultaneously in one or more counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.  Delivery of an executed counterpart signature page of this
Agreement by facsimile or electronic transmission is as effective as executing
and delivering this Agreement in the presence of the other parties to this
Agreement.  This Agreement shall become effective upon the execution hereof by
Pledgor and delivery of the same to Secured Party, and it shall not be necessary
for Secured Party to execute any acceptance hereof or otherwise signify or
express its acceptance hereof.
 
Section 7.18.        WAIVER OF JURY TRIAL.  TO THE MAXIMUM EXTENT NOT PROHIBITED
BY LAW, EACH OF THE UNDERSIGNED HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT WHICH IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN
CONNECTION WITH ANY OF THE  PROMISSORY NOTE, THIS AGREEMENT OR THE OTHER
SECURITY DOCUMENTS, OR ANY TRANSACTION CONTEMPLATED THEREBY, BEFORE OR AFTER
MATURITY.
 
Section 7.19.         [Reserved].
 
Section 7.20.        Notices. Any record, notice, demand or document which
either party is required or may desire to give hereunder shall be in writing
and, except to the extent provided in the other provisions of this Agreement,
given by messenger, facsimile or other electronic transmission, or United States
registered or certified mail, postage prepaid, return receipt requested,
addressed to such party at its address and facsimile number shown below, or at
such other address as either party shall have furnished to the other by notice
given in accordance with this provision:
 
If to Secured Party, to:
 
Macquarie Bank Limited
Executive Director – Metals and Energy Capital
Level 15, No. 1 Martin Place
Sydney
New South Wales 2000
Australia
Attention:        Executive Director
Telephone:      +61 2 8232 3333
Facsimile:        +61 2 8232 3590
E-Mail:            katie.choi@macquarie.com
 
 
16

--------------------------------------------------------------------------------

 
 
with a copy to:
 
Macquarie Bank Limited – Houston Representative Office
One Allen Center
500 Dallas, Suite 3250
Houston, TX  77002
Attention: Michael Sextro
Telephone: (713) 275-6207
Facsimile: (713) 275-6222
E-Mail:           MECLoansHouston@macquarie.com
 
If to Pledgor, to:
 
American Standard Energy Corp.
4800 N. Scottsdale Rd., Ste. 1400
Scottsdale, Arizona  85251
Attention:        Scott Mahoney
Telephone:      480-371-1929
Facsimile:       480990-2732
E-Mail:            sm@asenergycorp.com


[Signatures Begin on Next Page]
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed as
of the date first set forth above.
 

 
PLEDGOR:
       
American Standard Energy Corp.,
 
a Delaware corporation
       
By:
/s/ Scott Feldhacker    
Scott Feldhacker, Chief Executive Officer
       
By:
/s/ Scott Mahoney    
Scott Mahoney, Chief Financial Officer



Signature Page to Pledge Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed by
its duly authorized undersigned officers effective as of the date first set
forth above.
 

 
SECURED PARTY:
       
Macquarie Bank Limited,
 
a bank incorporated under the laws of Australia
       
By:
/s/ Katie Choi  
Name:
Katie Choi   
Title:
Division Director         
By:
/s/ Robert McRobbie  
Name:
Robert McRobbie   
Title:
Division Director, Legal Risk Management 



Signature Page to Pledge Agreement


 
 

--------------------------------------------------------------------------------

 


Exhibit A


Pledged Securities
 
ISSUER
 
STATE OF
ORGANIZATION
 
NO. OF SHARES /
PERCENTAGE
         
American Standard Energy, Corp.
 
Nevada
 
[______] shares of common stock / 100%

 
 
 

--------------------------------------------------------------------------------

 
 